November 2, 2015 DREYFUS VARIABLE INVESTMENT FUND International Value Portfolio Supplement to Summary and Statutory Prospectus dated May 1, 2015 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). The fund is managed by a team of portfolio managers employed by Dreyfus and The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus. The team consists of Mark A. Bogar, CFA, James A. Lydotes, CFA, and Andrew Leger, who serve as the fund's primary portfolio managers, positions they have held since November 2015. Mr. Bogar is a managing director, portfolio manager and head of the global equity team at TBCAM. Mr. Lydotes is a managing director, portfolio manager and senior research analyst at TBCAM. Mr. Leger is a director and senior research analyst at TBCAM. The following information supersedes and replaces the third paragraph in "Fund Details – Management" in the statutory prospectus: The fund is managed by a team of portfolio managers employed by Dreyfus and TBCAM. The team consists of Mark A. Bogar, CFA, James A. Lydotes, CFA, and Andrew Leger, who serve as the fund's primary portfolio managers and are jointly and primarily responsible for managing the fund's portfolio. Mr. Bogar is a managing director, portfolio manager and head of the global equity team at TBCAM, where he has been employed since August 2007. He also has been employed by Dreyfus since November 2008. Mr. Lydotes is a managing director, portfolio manager and senior research analyst at TBCAM, where he has been employed since February 2005. He also has been employed by Dreyfus since December 2009. Mr. Leger is a director and senior research analyst at TBCAM, where he has been employed since June 2014. Prior thereto, he was employed for more than five years as a research analyst at BlackRock, Inc. He also has been employed by Dreyfus since October 2015. Messrs. Bogar, Lydotes and Leger have been primary portfolio managers of the fund since November 2015, and manage the fund in their capacity as employees of Dreyfus. 0152STK1115 November 2, 2015 DREYFUS VARIABLE INVESTMENT FUND International Value Portfolio Supplement to Statement of Additional Information dated May 1, 2015 Effective November 2, 2015, t he following information supplements and supersedes any contrary information contained in "Certain Portfolio Manager Information": The following table lists the number and types of accounts advised by the primary portfolio managers of Dreyfus Variable Investment Fund—International Value Portfolio and assets under management in those accounts as of September 30, 2015: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Mark A. Bogar 3 $2.1B 5 $541M 3 $292M Andrew Leger 3 $2.1B 5 $541M 3 $292M James A. Lydotes 3 $2.1B 5 $541M 3 $292M As of September 30, 2015, Messrs. Bogar, Leger and Lydotes did not manage any accounts subject to performance-based advisory fees. The following table lists the dollar range of fund shares beneficially owned by the primary portfolio managers of Dreyfus Variable Investment Fund—International Value Portfolio as of September 30, 2015: Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Mark A. Bogar IVP None Andrew Leger IVP None James A. Lydotes IVP None ***** NY 75908784v5
